DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The claim set filed 03/17/2021 is acknowledged. No restriction requirement is being imposed in this case. Clams 1-12 are under examination. 

Claim Interpretation
The recitation of “lateral to the patient's spine” in claim 1 is interpreted as limiting the administration to the area adjacent to the spine. For instance, although there are sacral nerves running to the foot, it is not reasonable to interpret the phrase “lateral to the spine” as encompassing injection of the foot. Further, the recitation of “and/or” in claim 1 encompasses an alternative list and is not limited to administration to each and every nerve type.
In light of the plain meaning of the claim language and the guidance set forth in the instant specification, the injection steps are interpreted as encompassing the number of injections necessary to achieve a maximum dosage of up to about 150 units.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—pages 2-5) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 6 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior patents and applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure of application serial no. 16/875,912, now US Patent 10,967,052, because the claimed invention is disclosed in said application. It is noted, however that the claimed invention of treating dyslexia or reading disorder comprising the recited methods is not supported by the disclosures of:
Application serial no. 16875951 (US Patent 11,090,371)
Application serial no. 16875935 (US Patent 10,987,411)
Application serial no. 16875945 (US Patent 10,960,060)
Application serial no. 16657950
Application serial no. 16657933 (US Patent 10,722,552)
Thus, the priority date of claims 1-12 of the instant application is deemed to be 05/15/2020.  

Claim Objections
Claim 11 is objected to because of the following informalities. Claim 11 recites “development of dyslexia (RDD)”, however, independent claim 1 indicates that “RDD” is the acronym for “reading developmental disorder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-20 of prior U.S. Patent No. 10,967,052. This is a statutory double patenting rejection. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation of a dosage range being “between about 1 unit...” in line 2. There is insufficient antecedent basis for this limitation in the claim, since claim 1, from which claim 9 directly depends, recites a range with the lower limit of 2 units, thus not encompassing 1 unit. Claim 10, which depends from claim 9, is rejected for depending upon an indefinite claim. Note that this rejection could be overcome by amending claim 9 to recite “between about 2 units”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, which depends from claim 1, recites the limitation of a dosage range being “between about 1 unit...” in line 2, which does not properly limit claim 1. Claim 1 recites a range in which the lower limit is 2 units. In addition, claim 10, which depends directly upon claim 9 and indirectly depends upon claim 1, has the same problem.  Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements. For instance, this rejection could be overcome by amending claim 9 to recite “between about 2 units”.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	Claim 11 encompasses preventing development of dyslexia or RDD. There is no teaching or suggestion in the instant specification or the prior art that treatment with botulinum toxin can prevent dyslexia and/or RDD. According to the WebMD website (https://www.webmd.com/children/dyslexia-treatments; accessed 06/22/2020; 1 page total—on IDS filed 03/17/2021), “[d]yslexia is a disorder present at birth and cannot be prevented” (see 3rd paragraph).
Due to the large quantity of experimentation necessary to establish how to prevent development of dyslexia or RDD, disorders present at birth, comprising administering botulinum toxin, the lack of direction/guidance presented in the specification regarding the same and the absence of working examples directed to the same and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,967,052. Although the claims at issue are not identical, they are not patentably distinct from each other because a method for treating dyslexia or reading developmental disorder (RDD) in a patient in need thereof, comprising administering botulinum toxin to the patient, thereby treating dyslexia or reading developmental disorder (RDD), wherein administering for an adult comprises, by subcutaneous or intradermal injection, 2-4 units to and/or around the vicinity of a trigeminal nerve, 2-4 units to and/or around the vicinity of a cervical nerve, lateral to the patient's spine, 2-4 units to and/or around the vicinity of a thoracic nerve, lateral to the patient's spine, 2-4 units to and/or around the vicinity of a lumbar nerve, lateral to the patient's spine, and/or 2-4 units to and/or around the vicinity of a sacral nerve, lateral to the patient's spine. The difference between the claim sets are as follows. Instant claim 1 also recites that the maximum dosage of the botulinum toxin is 150 units, whereas claim 9 of the ‘052 patent recites a dosage range of about 2 units to about 150 units. However, the minor difference in claim scope of the independent claim does not render instant claims 1-12 patentably distinguishable from claims 1-12 of ‘052 patent.

Closest Prior Art
The prior art of Saunte (Acta Ophthalmologica (1755375X). Aug2015, Vol. 93 Issue 5, pe391-e392—on IDS filed 03/17/2021) discloses injection of 2.5 IU (units) botulinum toxin to a patient of with head trauma and subsequent reading problems in one lateral rectus muscle, which is in the vicinity of a trigeminal nerve (3rd paragraph of 1st page). Saunte reports an improvement in reading symptoms (see 1st full paragraph of 2nd page). In addition, Blumenfeld (20170173123—on IDS filed 03/17/2021) teaches the administration 1-100 units of botulinum toxin to the trigeminal nerve via subdermal injection in order to treat depression or anxiety (see claims 1-15; paragraph [0106]), conditions that are associated with difficulty concentrating. 
Blumenfeld et al. (20120244188—on IDS filed 03/17/2021) disclose administering targeted endopeptidase modulators (TEMs) and clostridial toxins to treat a sensory disturbance disorder (SPD). They do not teach do not teach treatment of dyslexia, but assert an SPD “can also be a comorbidity with attention-deficit hyperactivity disorder” (see paragraph [0084]). Hulme and Snowling (Curr Opin Pediatr 2016, 28:731-735—on IDS filed 03/17/2021) teach that “[d]yslexia is more common in males, and is frequently comorbid with other developmental disorders such as...attention deficit hyperactivity disorder” (see p. 732, left column, 1st paragraph). Thus, the prior art teaches only that dyslexia may be comorbid with ADHD, but not that the two necessarily coexist. For example, the article downloaded 11/30/2020 from WebMD (https://www.webmd.com/add-adhd/adhd-dyslexia-tell-apart?print=true—on IDS filed 03/17/2021) notes that only three in ten people with dyslexia have ADHD. Further, one having ordinary skill in the art would not necessarily recognize that the treatment for the two conditions would be the same. The dissimilarities between treating an SPD or ADHD and dyslexia may not invite the optimization necessary by one of ordinary skill in the art to adapt a method for treating an SPD/ADHD to one of treating dyslexia. This is particularly true in a field in which the art is unpredictable, such as treating neurological disorders.
The US Patent 9,254,314 by Finzi et al. submitted on the IDS filed 03/17/2021, discloses administering 20-50 units of Botulinum toxin A to treat anxiety disorder, obsessive compulsive disorder and/or panic disorder. While intradermal and subcutaneous administration are contemplated, there is no suggestion of treatment of dyslexia or reading developmental disorder. The US Patent 9,707,207 by Finegold, submitted on the IDS filed 03/17/2021, discloses treatment of autism with aztreonam, an anti-bacterial. Botulinum infection is mentioned as a possible risk factor to the development of autism (see column 37). There is no teaching or suggestion of treating dyslexia or reading developmental disorder with botulinum toxin as recited in the instant claims.
The US PGPUB 2004/0220544 by Heruth, submitted on the IDS filed 03/17/2021, discloses devices for delivering drugs to internal body locations by “infusing through an infusion section of a catheter a first hypobaric solution comprising the first drug to the subject's cerebral spinal fluid within a first location in the subject's spinal canal”. However, while Heruth et al. contemplate implanting their device subcutaneously in the pectoral or abdominal region of the body, it is silent with respect to the subcutaneous or intradermal administration of 2-4 units of botulinum toxin to treat dyslexia or reading developmental disorder. The machine translation of the WO2010/013495 document submitted on the IDS filed 03/17/2021 is drawn to a botulinum toxin product “obtained from a hemagglutinin (HA) non-producing A2 type botulinum strain” administered to “a patient's hippocampus, amygdala, thalamus or cerebral cortex gyrus” in a range from 0.01-1500 units intramuscularly (see abstract; also claim 2; pages 1, 6, 11 of the translation).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649